Citation Nr: 0120897	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  95-40 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the postoperative residuals of an 
excision of a right recurrent ganglion cyst resulting from 
treatment by the VA.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the postoperative residuals of right 
carpal tunnel syndrome as a result of treatment by the VA.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the North Little 
Rock, Arkansas, RO of the VA.

The case was remanded by the Board in November 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.  

2.  Additional disability resulting from the postoperative 
residuals of a right carpal tunnel release performed at a VA 
facility in March 1994 has not been demonstrated.  

3.  The veteran has additional disability resulting from a 
right ganglion cyst excision performed at a VA facility in 
March 1994.  



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for the postoperative residuals of a right carpal tunnel 
release, claimed as due to VA medical treatment, have not 
been met.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for the postoperative residuals of a right recurrent ganglion 
cyst, claimed as due to VA medical treatment, have been met.  
38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notifying the 
veteran of evidence needed to substantiate his allegations 
and assisting him in obtaining evidence relevant to his 
claims.  The RO has not had the opportunity to review the 
veteran's claim in conjunction with the new legislation.  
However, the Board finds that, following the November 1998 
remand of the Board, all pertinent evidence has been 
obtained.  Moreover, the veteran has been informed of the 
criteria necessary to establish his claim.  Accordingly, the 
Board finds that the veteran will not be prejudiced by this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran is claiming entitlement to compensation benefits 
for residuals of surgical procedures that were performed at a 
VA facility in March 1994.  When a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) (indicating 
that a showing of negligence or fault is necessary for 
recovery for claims filed on or after October 1, 1997).  The 
veteran filed his claim in October 1994.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely "coincidental" therewith.  See, 
e.g., Sweitzer v. Brown, 5 Vet. App. 503 (1993).  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).


Review of the record shows that in March 1994, the veteran 
was hospitalized at a VA facility.  At that time, he 
underwent two surgical procedures, the excision of a volar 
ganglion cyst of the right wrist and a right carpal tunnel 
release.  No postoperative residuals were reported.  

The veteran testified at a hearing at the RO in February 
1996.  At that time, he related that he had been having 
difficulty with his right wrist and hand for approximately 
one and one-half years before he finally decided to have 
surgery performed to alleviate his difficulty.  He stated 
that, following the surgery, he began having increased pain 
in the wrist and an inability to close several of his fingers 
tightly.  He also complained of decreased range of motion and 
a lack of strength. 

An examination was conducted by VA in February 1996.  At that 
time, the veteran complained of pain and weakness in the 
right hand following the surgery performed in March 1994.  
Physical examination showed no evidence of atrophy in the 
right arm or hand.  He did have decreased sensation to 
pinprick from the right wrist distally into the thumb and the 
index finger.  He had weakness to grip on the right side, 
with strength reported to be only about 75 to 80 percent of 
normal when compared to the left.  Reflexes were one plus in 
the biceps, triceps and brachial radialis.  The impression 
was that the veteran appeared to have residual nerve damage 
in the right hand secondary to carpal tunnel syndrome, 
despite the surgery.  

An examination was conducted by VA in January 1999.  The 
veteran's history of right carpal tunnel syndrome was 
reviewed.  It was reported that the onset of symptoms had 
begun sometime during 1986 and involved numbness of the first 
three digits of the right hand that would frequently awaken 
him at night.  He had difficulty when performing repetitive 
tasks.  He underwent electrodiagnostic testing that revealed 
right carpal tunnel syndrome.  From 1987 to 1994 he underwent 
intermittent steroid injections, but his symptoms remained 
bothersome.  He underwent surgery in March 1994, involving a 
right carpal tunnel release as well as the excision of a 
right volar wrist ganglion cyst.  He stated that since the 
surgery, he no longer had paresthesia of the hand, but he 
continued to be afflicted with wrist pain.  The pain was 
worsened by physical activity and stated that it was 
bothersome at night.  He had repeat electrodiagnostic testing 
in July 1997 that showed improvement of the right median 
nerve entrapment at the carpal tunnel.  Right median distal 
motor wrist latency was reported to be borderline normal.  
He stated that at the then present time, he did not have 
paresthesia of the hand, but did have wrist pain involving 
the radial aspect of the right wrist that was bothersome for 
him when performing physical activity.  

On physical examination surgical scars were noted from both 
the carpal tunnel release and ganglion cyst removal.  Range 
of motion was flexion of 45 degrees from the neutral 
position; extension of 30 degrees from neutral; radial 
deviation of 5 degrees and ulnar deviation of 20 degrees.  
There was no evidence of Tinel's sign with percussion over 
the median nerve at the wrist.  Strength and muscle tone of 
all major muscle groups in both upper extremities were within 
normal limits.  There was no atrophy and no fasciculations.  
Pain and touch sensation were intact in both upper 
extremities.  X-ray studies of the right wrist were normal.  
The impressions were:  right carpal tunnel syndrome, status 
postoperative right carpal tunnel release with no evidence of 
residual carpal tunnel entrapment of the right median nerve 
at this time, there was no description of symptoms of 
carpal tunnel syndrome; and status postoperative right 
ganglion cyst removal with residual pain in the right wrist.  

An examination was conducted by VA in February 1999.  At that 
time, the examiner who had evaluated the veteran's disorder 
the previous month stated that, in his opinion, the veteran 
had not developed any additional post surgery disability 
resulting form the right carpal tunnel release that was not a 
necessary and intended consequence of the March 1994 surgical 
procedure.  The veteran did describe wrist pain that could be 
a residual of the excision of the ganglion cyst, performed at 
the same time as the carpal tunnel release.  An orthopedic 
evaluation was recommended to clarify whether this was, in 
fact, the case.  

An examination was conducted by VA in March 1999.  At that 
time, an orthopedic evaluation was undertaken to ascertain 
whether the veteran had residuals of the ganglion cyst 
removal performed in March 1994.  The examiner stated that, 
in his opinion, the veteran did have loss of range of motion 
of the right wrist that was secondary to the surgical 
procedure to remove the ganglion cyst.  This loss of range of 
motion was considered to be beyond that which would be 
expected following a median nerve carpal tunnel 
decompression.  

The recent evaluations performed have found that the veteran 
does not currently have residual disability from the right 
carpal tunnel release that may not be considered to be a 
necessary and intended consequence of the March 1994 
surgical procedure.  Absent a demonstration of such a 
disability, compensation based on 38 U.S.C.A. § 1151 is not 
appropriate.  However, he does have disability as a result of 
the ganglion cyst excision that was performed at the same 
time.  This disability is not considered to be a necessary or 
intended consequence of the surgery.  Under these 
circumstances, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of the excision of 
ganglion cyst of the right wrist are established.  


ORDER

Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the postoperative residuals of right 
carpal tunnel syndrome as the result of treatment by the VA 
are denied.

Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the postoperative residuals of the 
excision of a right recurrent ganglion cyst as a result of 
treatment by the VA are granted-subject to the laws and 
regulations governing the payment of VA compensation.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

